 



EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (the “Agreement”) is entered
into on this 11th day of July, 2007, by and between Hypercom Corporation, a
Delaware corporation (“Company”), and William Keiper (“Executive”).
RECITALS
     A. Executive presently is employed by Company as its Chief Executive
Officer pursuant to the terms of an Employment Agreement dated as of August 29,
2005, as it may have been amended in writing (the “Employment Agreement”), a
copy of which is attached to this Agreement as Exhibit A.
     B. Company and Executive have decided to terminate their relationship.
     C. Following the termination of the employment relationship between Company
and Executive, Executive has agreed to provide certain consulting services to
Company in exchange for the consideration described below.
     NOW THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, Company and Executive agree as follows:
AGREEMENTS
          1.Resignation. By the execution of this Agreement, Executive submits,
and Company accepts, Executive’s resignation from his position as a member of
the Board of Directors of Company and as the Chief Executive Officer of Company,
effective as of August 15, 2007 or such earlier date following the execution of
this Agreement as may be selected by Company and communicated to Executive in
writing (the “Resignation Date”). As of the Resignation Date, Executive also
will be deemed to automatically resign, without any further action by Executive,
from any other position or office he held with Company, as well as any position
or office he held with any other entity or employee benefit plan by reason of
his association with Company.
          2. Continuing Responsibilities. Until Executive’s Resignation Date,
Executive shall continue to perform all of his normal duties and
responsibilities as Company’s Chief Executive Officer, except as otherwise
specified in writing by Daniel D. Diethelm, the Chairman of Company’s Board of
Directors (the “Company Chairman”), and Company shall pay Executive his current
base salary and provide Executive with all other benefits set forth in the
Employment Agreement through the Resignation Date. In addition, Executive
acknowledges and agrees that he is responsible for all required CEO
certifications related to public filings with the Securities and Exchange
Commission, as required by applicable law or regulations, with respect to the
second quarter of fiscal 2007 and prior periods during the term of his
employment by the Company. Company acknowledges that Executive has provided all
required CEO certifications related to public filings with the Securities and
Exchange Commission as required by applicable law or regulations, with respect
to all periods prior to the second quarter of fiscal 2007. Executive also agrees
to assist Company’s Chairman with Company’s earnings call for

 



--------------------------------------------------------------------------------



 



the second quarter of fiscal 2007, which call is presently scheduled for
August 2, 2007. Executive agrees to execute the necessary CEO certifications and
assist with the earnings call for the second quarter of fiscal 2007, so long as
these responsibilities require action on the part of Executive on or before the
Resignation Date.
          3. Consulting Agreement. Simultaneous with the execution of this
Agreement, Company and Executive will enter into a Consulting Agreement in the
form attached hereto as Exhibit B, which calls for Executive to provide certain
consulting services to Company during the 90-day period beginning on the
Resignation Date.
          4. Severance Benefits. If Executive executes this Agreement within the
21-day period referenced in Section 16, and then does not revoke this Agreement
within the 7-day Revocation Period referenced in Section 16, Executive will be
entitled to receive the following severance benefits from Company:
               (a)  Severance Payment. Executive shall receive a lump sum
severance payment of $450,000.00, with such payment to be made on the later of
the Resignation Date or the first business day following the expiration of the
Revocation Period set forth in Section 16.
               (b)  Retention Bonus. Executive shall receive a lump sum
retention bonus payment of $50,000.00, with such payment to be made on the later
of the Resignation Date or the first business day following the expiration of
the Revocation Period set forth in Section 16.
               (c)  Health Insurance. For a period of 18 months following the
Resignation Date, Company will pay or reimburse Executive for the cost of any
COBRA premiums, if and to the extent COBRA benefits are elected by Executive
pursuant to Section 13 and the requirements of COBRA. Company also will
reimburse Executive for any medical expenses incurred by Executive that would
otherwise have been covered (if Executive’s employment had continued) pursuant
to any Company executive level health benefit program in effect on the
Resignation Date, including but not limited to all charges for Mayo Clinic
related healthcare professionals’ tests and procedures, as long as such expenses
are incurred prior to the end of the 18-month period following the Resignation
Date. All claims for reimbursements for expenses incurred in calendar year 2007
must be submitted to Company by February 1, 2008 and will be reimbursed by
Company within thirty (30) days thereafter. All claims for reimbursements for
expenses incurred in calendar year 2008 must be submitted to Company by
February 1, 2009 and will be reimbursed by Company within thirty (30) days
thereafter. All claims for reimbursements for expenses incurred after
December 31, 2008, but before the end of the 18-month period must be submitted
to Company by April 15, 2009 and will be reimbursed by Company within thirty
(30) days thereafter. The health insurance expenses reimbursed in one taxable
year under this Section will not affect the health insurance expenses eligible
for reimbursement in a different taxable year. Executive may not elect to
receive cash or any other benefit in lieu of the health insurance benefits
provided by this Section. All reimbursements made pursuant to the preceding
sentences shall be consistent with past and current Company practice.

- 2 -



--------------------------------------------------------------------------------



 



               (d)  Relocation Expenses.
                    (i) As of the Resignation Date, Executive is relieved of any
obligation he may have under the terms of his Employment Agreement or otherwise,
to reimburse Company for any relocation or related expenses previously
reimbursed by Company in connection with Executive’s move from San Francisco to
Paradise Valley, Arizona in October of 2006, including but not limited to any
tax Gross-up Payments.
                    (ii) In the event that within twelve (12) months from the
Resignation Date, Executive moves from his current residence in Paradise Valley,
Arizona to the San Francisco Bay area (including the counties of Alameda, Contra
Costa, Marin, Napa, San Francisco, San Mateo, Santa Clara, Solano or Santa
Cruz), Company will, at Executive’s election, directly pay or reimburse
Executive for the following moving costs actually incurred by Executive in
connection with such move (the “Moving Costs”):
                         (1) The costs of packing, insuring, moving, storage
(for up to three months) and unpacking Executive’s household goods; and
                         (2) The costs of shipping Executive’s automobiles; and
                         (3) A Gross-up Payment on the Moving Costs equal to
44.55% of the total amount of the Moving Costs includable in Executive’s net
income for tax purposes but for which Executive is not otherwise entitled to a
deduction (without regard to the Gross-up Payment) to cover Executive’s federal
and state tax liability relating to payment of the Moving Costs.
                         (4) Any Moving Costs to be paid or reimbursed by
Company pursuant to this Section 4(d) shall be paid or reimbursed by no later
than the end of calendar year 2008. In addition, any Gross–up Payment to be paid
pursuant to this Section 4(d) shall be payable by Company upon thirty (30) days
written notice of the payment and amount due; provided however that in no event
will such payment be made after the close of the calendar year in which
Executive remits payment of the taxes that give rise to the Gross-up Payment.
                    (iii) Executive acknowledges and agrees that Company will
have no obligation to pay any Moving Costs or any Gross-up Payment pursuant to
this Section if a third party has offered to or is responsible for payment of
such Moving Costs either as a result of an offer of employment or otherwise.
               (e)  Retention of Equipment. Executive shall be entitled to
retain all computer and communication equipment provided for his use as of
August 15, 2007 by Company. Executive shall provide Company with a list of such
equipment on August 15, 2007. Executive shall submit such equipment to Company
on, or as soon as possible after the termination of the Consulting Agreement to
allow Company to delete any and all Company information from the equipment.
               (f)  Stock Bonus. On the latest of (1) the Resignation Date,
(2) the first business day following the expiration of the Revocation Period set
forth in Section 16, or (3) the first day on which Executive may trade in
Company stock following the issuance of the Press

- 3 -



--------------------------------------------------------------------------------



 



Release described in Section 10 below, Company will grant Executive 8,334 shares
of Company stock pursuant to the terms and provisions of the Hypercom Long-Term
Incentive Plan which shares shall be freely tradable. In addition, Company shall
make a Gross-up Payment to Executive relating to these shares equal to 44.55% of
the value of the stock grant includable in Executive’s net income for tax
purposes (without regard to the Gross-up Payment) to cover Executive’s federal
and state tax liability relating to the stock grant. Any Gross-up Payment to be
paid pursuant to this Agreement shall be payable by Company upon thirty
(30) days of written notice of the payment and amount due; provided however that
in no event will such payment be made after the close of the calendar year in
which Executive remits payment of the taxes that give rise to the Gross-up
Payment
          5. Options and Restricted Stock.
               (a) Executive agrees that the May 8, 2006 grant of an option for
Executive to acquire 150,000 shares of Company stock at a price of $10.59 per
share is hereby canceled.
               (b) Executive also agrees that the 100,000 shares of restricted
stock granted to Executive pursuant to Section 3(d) of the Employment Agreement
have never been earned and will be automatically forfeited upon execution of
this Agreement.
               (c) Except as set forth in Section 5(a) of this Agreement, all of
Executive’s options to purchase common stock of Company, including:
                    (i) those granted under the 1997 Long-Term Incentive Plan,
the 2000 Broad Based Incentive Plan and the Nonemployee Directors’ Stock Option
Plan, which have vested on or prior to the Resignation Date; and
                    (ii) all other options the exercise price of which is less
than the fair market value of Hypercom common stock at the close of trading on
the New York Stock Exchange on the Resignation Date which have not yet vested
shall be considered vested options (the “Vested Options”) as of the Resignation
Date under the applicable award or granting agreement or instrument
notwithstanding any provision to the contrary in any such award or granting
agreement or instrument.
               (d) In addition, the unvested portion of Executive’s stock
options granted pursuant to Section 3(e) of the Employment Agreement shall fully
vest as of the Resignation Date, and all 100,000 options under such grant shall
be considered Vested Options whether or not the exercise price of any of the
options is less than the fair market value of such common stock on the
Resignation Date.
               (e) Notwithstanding the terms of any award or granting agreement
or instrument, Executive shall have the later of (i) ninety (90) days from the
Resignation Date or (ii) the expiration date of such options, to exercise any
and all Vested Options.
          6. 2007 Compensation. Company acknowledges that the Compensation
Committee of the Company’s Board approved an increase in base salary for
Executive from

- 4 -



--------------------------------------------------------------------------------



 



$400,000 to $500,000 annually effective as of January 1, 2007, and Executive
voluntarily agreed to take only $450,000. For purposes of this Agreement and the
Consulting Agreement, Executive agrees that his base salary for 2007 shall be
calculated at a rate of $450,000 per year.
          7. Release of Company. In consideration of the promises and payments
set forth in this Agreement, Executive hereby releases and forever discharges
Company and/or any of its “Affiliates” from any and all claims, complaints,
causes of action, and demands of any kind, whether known or unknown, which
Executive has, ever has had, or may have arising out of or related to
Executive’s employment or resignation from employment with Company, Executive’s
service on Company’s Board of Directors or the termination or cessation thereof,
or otherwise, excepting those arising out of this Agreement, the Consulting
Agreement, the Indemnification Agreement referenced in Section 8, Executive’s
rights under all insurance policies providing benefits to Executive, including,
but not limited to, the Directors and Officers and Errors and Omissions
policies, and Executive’s rights under any option or restricted stock agreement
entered, or agreed to be entered, into between Company and Executive pursuant to
the Hypercom Corporation Long-Term Incentive Plan or any other plan or program
pursuant to which Executive may have been granted options or restricted shares
in the past, other than the option agreement relating to the May 8, 2006 grant
referred to above, which option agreement Executive has agreed to cancel
pursuant to Section 5(a) and the restricted stock granted under Section 3(d) of
the Employment Agreement referred to above, which Executive has agreed to
forfeit pursuant to Section 5(b).
          This Release is a FULL WAIVER AND RELEASE and includes, without
limitation, any right, claim, demand or cause of action arising under Title VII
of the Civil Rights Act of 1964, as amended; the Americans with Disabilities
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974 (“ERISA”); the Older Workers Benefit Protection Act; the Fair Labor
Standards Act; the Age Discrimination in Employment Act; the Rehabilitation Act
of 1973; the Workers Adjustment & Retraining Notification Act (“WARN”); the
Consolidated Omnibus Budget Reconciliation Act; the Fair Labor Standards Act;
and any applicable state civil rights act and/or any other federal, state, or
local law or regulation. This Release also includes any contract or tort causes
of action arising from or in any way related to Executive’s employment
relationship with Company and/or any Affiliates, including any claims relating
to Company’s right to terminate Executive’s employment, including, but not
limited to, any claims for wrongful discharge, retaliatory discharge, breach of
contract, breach of the covenant of good faith and fair dealing and/or prima
facie tort, except as arising out of this Agreement.
          This Release specifically includes any claims arising under
Executive’s Employment Agreement (other than for payment of Executive’s base
salary and benefits through the Resignation Date) as well as any written or oral
amendments or supplements thereto. Executive acknowledges that he is not
entitled to receive any cash or other bonus compensation for Company’s current
fiscal year.
          Notwithstanding any provision herein to the contrary, Executive does
not release any claims or rights Executive may have under any “employee benefit
plan” (as that term is defined in regulations issued pursuant to ERISA)
sponsored by Company or any Affiliate.

- 5 -



--------------------------------------------------------------------------------



 



          If Executive executes this Agreement prior to his Resignation Date, on
request Executive agrees to execute a separate Release Agreement on the
Resignation Date or within five (5) business days thereafter, which includes a
release the same as the release included in this Section 7.
          For purposes of this Agreement, the term “Affiliate” means and
includes: (a) any subsidiary, brother-sister or other organization that is
treated as a single employer with Company pursuant to Sections 414(b), (c),
(m) or (o) of the Internal Revenue Code of 1986; and (b) any officer, owner,
director, employee, representative, or insurer of Company or any organization
referred to in clause (a); and (c) the successors and assigns of any
organization or individual described in clauses (a) or (b).
          8. Release of Executive. In consideration of the promises and payments
set forth in this Agreement, Company hereby releases and forever discharges
Executive from any and all claims, complaints, causes of action, and demands of
any kind, whether known or unknown, which Company has, ever has had, or may have
arising out of or related to the performance of Executive’s services to Company
as a member of its Board of Directors or as its President and Chief Executive
Officer, but only to the extent to which Executive is entitled to
indemnification with respect to such claim, complaint, cause of action or demand
pursuant to the terms of the Indemnification Agreement dated August 1, 2006
entered into between Executive and Company. The purpose of this Section 8 is to
release Executive only from those claims, complaints, causes of action and
demands with respect to which he is entitled to indemnification and this
Section 8 shall be interpreted in a manner consistent with this purpose.
          9. Confidential Information and Non-Disclosure. Executive hereby
acknowledges that he is subject to all of the terms and provisions of the
Hypercom Employee Non-Disclosure Agreement included as a part of his Employment
Agreement, which is attached as Exhibit A to this Agreement and that his
obligations under such agreement survive the execution of this Agreement.
          10. Press Release. Executive’s departure from Company shall be
announced by Company in a Press Release substantially in the form of Exhibit D
attached to this Agreement. The attached Press Release has been reviewed and
approved by Executive. Any changes to the form of Exhibit D will be subject to
Executive’s prior review and written approval.
          11. Mutual Non-Disparagement. The parties agree that they will not, at
any time, make any comments about each other that are, or could be interpreted
to be, disparaging or derogatory or that paint the other party in a negative
light. Specifically, Executive agrees, among other things, that he will not make
any disparaging, derogatory or negative comments about Company officers,
directors, owners, employees, products, policies or practices. Company’s
obligation pursuant to this Section is limited to comments made by members of
Company’s Board of Directors or Company’s officers. If either party breaches the
commitments contained in this Section, that party will be liable to the other
for any resulting harm incurred.
          12. Employee Benefit Plans. Executive acknowledges and agrees that,
effective as of the Resignation Date, he no longer will be eligible to
participate in any employee

- 6 -



--------------------------------------------------------------------------------



 



benefit plans offered by Company. Executive also specifically acknowledges that
after the Resignation Date he will not be entitled to make any additional
deferrals of compensation pursuant to the Company 401(k) Plan or any other
Company benefit plan that permits or requires contributions by plan
participants.
          13. COBRA. Executive may avail himself of any rights to which he may
be entitled to continue health insurance coverage pursuant to the provisions of
COBRA following his Resignation Date. If Executive is eligible to elect COBRA
coverage, and elects such coverage, Executive will be obligated to pay the
entire cost of such coverage, but shall be entitled to reimbursement to the
extent called for by Section 4(b).
          14. Unpaid Salary and Expenses. Except as modified by this Agreement
or the Consulting Agreement:
               (a) Any unpaid salary earned by Executive prior to the
Resignation Date, including any accrued but unused vacation or Paid Time Off
applicable to 2007 or any prior periods, but only to the extent required by
Company policy, as well as any claims for expenses incurred by Executive on
behalf of Company, will be paid to Executive promptly following the Resignation
Date;
               (b) Executive acknowledges that he has received all amounts, and
all benefits or other entitlements, to which he was or may have been or may
become entitled pursuant to the terms of his Employment Agreement; and
               (c) Executive acknowledges that following the execution of this
Agreement he will not have any claim to any amounts, benefits, or other
entitlements pursuant to his Employment Agreement (other than his right to
continue receiving his existing salary and benefits through the Resignation Date
pursuant to Section 2).
          15. Cooperation. If Executive has knowledge or is alleged to have
knowledge of any matters which are the subject of any pending, threatened or
future litigation or administrative proceeding involving Company, Executive will
make himself available to testify if and as necessary. Executive also will make
himself reasonably available to the attorneys representing Company in connection
with any such litigation or administrative proceeding for such purposes as they
may deem necessary, including but not limited to the review of documents,
discussion of the case and preparation for the trial or administrative
proceeding. After termination of the Consulting Agreement, Company will pay
Executive a flat rate of $1,000 per half-day that Executive provides services to
the Company under this Section 15. This Agreement is not intended to and shall
not be construed so as to in any way limit or affect the testimony which
Executive gives in any such litigation; it is understood and agreed that
Executive will at all times testify fully, truthfully and accurately, whether in
deposition, trial or otherwise.
          16. Period to Consider and Revocation Period. By his signature below,
Executive affirms that he has been given at least 21 days during which to
consider the execution of this Agreement. Executive may revoke this Agreement at
any time within 7 days following his execution of this Agreement (the
“Revocation Period”) by executing the Revocation form

- 7 -



--------------------------------------------------------------------------------



 



attached hereto as Exhibit C. To be effective, the signed Revocation form must
be received by Doug Reich, General Counsel of Company, within the 7-day
revocation period (the “Revocation Period”). This Agreement shall not become
effective or enforceable until the Revocation Period has expired.
          17. Independent Counsel. Executive acknowledges that he has been
advised to consult with an attorney of his choosing before executing this
Agreement and that he has done so.
          18. Payroll Taxes. Any amounts due pursuant to this Agreement will be
subject to all applicable federal, social security and state payroll withholding
taxes.
          19. Governing Law. This Agreement is to be construed and interpreted
in accordance with the laws of the State of Arizona, except as those laws may be
preempted by federal law.
          20. Severability. If any part or parts of this Agreement are found to
be unenforceable, the remaining portions of the Agreement shall remain in full
force and effect.
          21. Compliance with Section 409A.
               (a) Compliance Strategy. Company has concluded that the severance
payment provided by Section 4(a), the treatment of previously reimbursed
relocation expenses provided by Section 4(d) and the retention of equipment
benefit provided by Section 4(e) either do not constitute deferred compensation
subject to the requirements of Section 409A of the Internal Revenue Code of 1986
(the “Code”) or qualify for the short-term deferral exception to the
requirements of Section 409A of the Internal Revenue Code, as such exception is
described in Treas. Reg. § 1.409A-1(b)(4). Company further has concluded the
reimbursement of Moving Costs provided by Section 4(d) qualifies for the
separation pay exception to the requirements of Section 409A as such exception
is described in Treas. Reg. § 1.409A-1(b)(9) and the health insurance benefits
provided by Section 4(b) comply with the requirements of Section 409A pursuant
to Treas. Reg. § 1.409A-3(i)(1)(iv). Further, Company has concluded that the
stock bonus provided by Section 4(e) and the extension of the exercise period
for outstanding options provided by Section 4(f) are not subject to the
requirements of Section 409A.
               (b) Payment Provisions. In order to assure compliance with the
short-term deferral exception referred to above, if any of the payment called
for by Section 4(a) is not made at the time specified in that Section, such
payment shall be made no later than March 15, 2008. If Company fails to make a
payment (including a transfer of Company stock), either intentionally or
unintentionally, within the period required by Section 4, but the payment is
made within the same calendar year, it will be treated as made within the period
required by Section 4 pursuant to Treas. Reg. § 1.409A-3(d). In addition, if a
payment is not made due to a dispute between Company and Executive, payments may
be delayed in accordance with Treas. Reg. § 1.409A-3(g).
               (c) Ban on Acceleration or Deferral. Under no circumstances may
the time or schedule of any payment made or benefit provided pursuant to this
Agreement be

- 8 -



--------------------------------------------------------------------------------



 



accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code.
               (d) No Elections. Executive does not have any right to make any
election regarding the time or form of any payment due under this Agreement.
               (e) Compliant Operation and Interpretation. If Company
determines, in the exercise of its discretion, that no exception to the
requirements of Section 409A is available, this Agreement (or the portions
thereof that do not qualify for any exception) shall be operated in compliance
with Section 409A and each provision of this Agreement shall be interpreted, to
the extent possible, to comply with Section 409A.
          22. Entire Agreement. Executive represents that he has carefully read
and fully understands all of the provisions of this Agreement, which sets forth
the entire agreement between Company and Executive with regard to Executive’s
employment with Company and the termination of the relationship between
Executive and Company, except as set forth in the Consulting Agreement of even
date. Executive acknowledges that he has not relied upon any representation made
by Company or any representative of Company (including Company’s counsel),
except as set forth in this Agreement.
          23. Impact on Other Agreements. Following the execution of this
Agreement, all agreements, including but not limited to the Employment
Agreement, previously entered into between Executive and Company relating to
Executive’s employment by and services to Company are terminated other than the
following: (a) this Agreement; (b) the Consulting Agreement; (b) the Hypercom
Employee Non-Disclosure Agreement; (c) the Indemnification Agreement;
(d) Executive’s rights under insurance policies providing Executive benefits,
including but not limited to, Directors and Officers and Errors and Omissions
insurance policies; (e) any option agreement or restricted stock agreement
entered, or agreed to be entered, into between Company and Executive pursuant to
the Hypercom Corporation Long-Term Incentive Plan, or any other plan or program
pursuant to which Executive may have been granted options or restricted shares
in the past, other than the option agreement relating to the May 8, 2006 grant
referred to above, which agreement and grant have been canceled pursuant to
Section 5(a) or the grant of restricted stock under Section 3(d) of the
Employment Agreement which has been forfeited pursuant to Section 5(b) of this
Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     In witness whereof, Executive has executed this Agreement and Company has
caused this Agreement to be executed by its duly authorized officer, on this
11th day of July, 2007.

              HYPERCOM CORPORATION
 
       
 
  By   /s/ Daniel Diethelm
 
       
 
      Dan Diethelm, Chairman of the Board
 
            /s/ William Keiper           William Keiper

- 10 -